United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3965
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Rickey Layne Keeth,                      *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: March 4, 1998
                                Filed: March 11, 1998
                                    ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Rickey Layne Keeth appeals the sentence imposed by the district court1 after he
pleaded guilty to making a false statement in the acquisition of a firearm, in violation
of 18 U.S.C. §§ 922(a)(6) and 924(a)(2), and to possessing firearms while subject to
a domestic violence protection order, in violation of 18 U.S.C. §§ 922(g)(8) and
924(a)(2). On appeal, Keeth argues that the district court erred in denying him an




      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
acceptance-of-responsibility adjustment pursuant to U.S. Sentencing Guidelines
Manual § 3E1.1 (1997). We disagree, and affirm.

        While he was awaiting sentencing in this case, Keeth sent a letter to his ex-wife.
At sentencing, the district court determined the letter was threatening and denied Keeth
an acceptance-of-responsibility adjustment over his objection. Notwithstanding
Keeth&s contention that the letter was a sincere expression of good wishes for his ex-
wife&s future, the district court was free to disbelieve him, and given the undisputed
facts underlying Keeth&s guilty plea, we conclude that the district court did not clearly
err in interpreting the letter as menacing. See United States v. Hawkins, 78 F.3d 348,
352 (8th Cir.) (district court&s findings of fact in determining acceptance-of-
responsibility adjustment are reviewed for clear error), cert. denied, 117 S. Ct. 126
(1996); United States v. Adipietro, 983 F.2d 1468, 1472 (8th Cir. 1993) (credibility
determinations are virtually unreviewable on appeal). Noting the deference with which
we review the district court&s determination, we conclude the court did not clearly err
in denying Keeth an acceptance-of-responsibility adjustment. See United States v.
Johnigan, 90 F.3d 1332, 1338 (8th Cir. 1996); see also U.S. Sentencing Guidelines
Manual § 3E1.1(a), comment. (n.5) (1997).

      Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-